112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Roger Bruce BUGH, Appellant.
No. 96-3594.
United States Court of Appeals, Eighth Circuit.
Submitted April 29, 1997.Decided May 9, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
After Roger Bruce Bugh pleaded guilty to intending to commit larceny at a federally-insured bank, in violation of 18 U.S.C. § 2113(a), the district court1 sentenced him to 24 months imprisonment and two years supervised release.  In October 1996, while serving his supervised release, Bugh admitted to violating his supervised-release conditions.  The court revoked Bugh's supervised release, sentencing him to serve 14 months imprisonment and thereafter to resume his supervised-release term until June 9, 1998--the expiration of his original term of supervised release (a period of approximately ten months).  Bugh appeals, and we affirm.


2
Bugh challenges the supervised-release portion of his revocation sentence, arguing that other circuits have disagreed with our decision in United States v. Schrader, 973 F.2d 623, 624-25 (8th Cir.1992) (district court can impose imprisonment and supervised release under 18 U.S.C. § 3583(e)(3) following revocation of supervised release).  Bugh's challenge to the revocation sentence, however, is unavailing.  See United States v. St. John, 92 F.3d 761, 764, 766-67 (8th Cir.1996) (noting this circuit has "consistently and repeatedly" held that revocation sentences imposed under § 3583(e)(3) may include both imprisonment and supervised release, as long as aggregate of terms is less than or equal to original term of supervised release);  United States v. Hartman, 57 F.3d 670, 671 (8th Cir.1995) (per curiam) (noting this circuit has repeatedly refused to reconsider Schrader en banc).


3
Accordingly, we affirm.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota